NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-5030

                               EVANGELA A. FORBES,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.


        Jules Bernstein, Bernstein & Lipsett, P.C., of Washington, DC, argued for
plaintiff-appellant. With him on the brief was Linda Lipsett. Of counsel on the brief was
Edgar James, James & Hoffman, P.C., of Washington, DC. Of counsel was Emilie S.
Kraft.

       Shalom Brilliant, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With him on the brief were Tony West, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                    2009-5030

                             EVANGELA A. FORBES,

                                                     Plaintiff-Appellant,

                                        v.

                                 UNITED STATES,

                                                     Defendant-Appellee.


                                Judgment

ON APPEAL from the United States Court of Federal Claims

in CASE NO. 06-CV-510.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, CLEVENGER, and DYK, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                      ENTERED BY ORDER OF THE COURT


DATED: October 13, 2009         /s/ Jan Horbaly
                                       Jan Horbaly, Clerk